DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of group II in the reply filed on 3/10/22 is acknowledged.
Claims 1-40 are currently pending
Claims 1-3, and 27-40 are withdrawn as directed to non-elected inventions. 
	Claims 4-26 are elected and examined on the merits. 
Claim Objections
Claims 15-21, and 23-24 objected to because of the following informalities. Appropriate correction is required.
Claim 15 appears to contain a typographical error and should read “granulocytes, or a combination”.
Claim 16 appears to contain a typographical error and should read “Thy-1, and a combination”.
Claim 17 appears to contain a typographical error and should read “CD144, and a combination”. 
Claim 18 appears to contain a typographical error and should read “SH3, and a combination”.  
Claim 19 appears to contain a typographical error and should read “Thy-1, and a combination”.
Claim 20 appears to contain a typographical error and should read “SH3, and a combination”.
Claim 21 appears to contain a typographical error and should read “CD146, and a combination”.
Claim 23 appears to contain a typographical error and should read “CD144, and a combination”.
Claim 24 appears to contain a typographical error and should read “do not express at least one of” and “CD144, and a combination”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, and 16-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 contains the limitation “comprises pericytes and may additionally comprise PVCs”. Pericytes are a species of the genus PVCs. If pericytes are present in the PVF, PVCs are necessarily present. Thus, it is unclear what is intended by this limitation. 
Claims 16, 18-21 each recite the limitation “wherein cells of the PVF express at least one of the molecular markers”. Cells contained in a PVF are a heterogeneous population, including cells such as stem cells, mesenchymal stem cells, endothelial cells, endothelial progenitors, pericytes, fibroblasts, hematopoietic cells, platelets, Kupffer cells, osteoclasts, megakaryocytes, granulocytes, natural killer (NK) cells, precursor or progenitor cells, CD34+ cells, monocytes, leukocytes, lymphocytes, B cells, T cells, macrophages, neutrophils, neutrophil leukocytes, and neutrophil granulocytes. Each of these cell types demonstrate different characteristics and expression profiles. It is unclear if this limitation is indicating that each cell type contained in the PVF must demonstrate expression of at least one of the recited molecular markers. For examination purposes, this limitation is interpreted as comprising “wherein at least one cell type contained in 
Claims 17, 23-24 each recite the limitation “wherein cells of the PVF do not express at least one of the molecular markers”. Cells contained in a PVF are a heterogeneous population, including cells such as stem cells, mesenchymal stem cells, endothelial cells, endothelial progenitors, pericytes, fibroblasts, hematopoietic cells, platelets, Kupffer cells, osteoclasts, megakaryocytes, granulocytes, natural killer (NK) cells, precursor or progenitor cells, CD34+ cells, monocytes, leukocytes, lymphocytes, B cells, T cells, macrophages, neutrophils, neutrophil leukocytes, and neutrophil granulocytes. Each of these cell types demonstrate different characteristics and expression profiles. It is unclear if this limitation is indicating that each cell type contained in the PVF must not demonstrate expression of at least one of the recited molecular markers. For examination purposes, this limitation is interpreted as comprising “wherein at least one cell type contained in 
Claim 22 contains the limitation “wherein cells of the PVF do not express the molecular marker CD56”. Cells contained in a PVF are a heterogeneous population, including cells such as stem cells, mesenchymal stem cells, endothelial cells, endothelial progenitors, pericytes, fibroblasts, hematopoietic cells, platelets, Kupffer cells, osteoclasts, megakaryocytes, granulocytes, natural killer (NK) cells, precursor or progenitor cells, CD34+ cells, monocytes, leukocytes, lymphocytes, B cells, T cells, macrophages, neutrophils, neutrophil leukocytes, and neutrophil granulocytes. Each of these cell types demonstrate different characteristics and expression profiles. It is unclear if this limitation is indicating that each cell type contained in the PVF must not demonstrate expression of CD56. For examination purposes, this limitation is interpreted as comprising “wherein at least one cell type contained in es not express the molecular marker CD56”.
Claim 26 contains the limitations “wherein cells of the PVF express the molecular marker CD49d and do not express the molecular marker CD56”. Cells contained in a PVF are a heterogeneous population, including cells such as stem cells, mesenchymal stem cells, endothelial cells, endothelial progenitors, pericytes, fibroblasts, hematopoietic cells, platelets, Kupffer cells, osteoclasts, megakaryocytes, granulocytes, natural killer (NK) cells, precursor or progenitor cells, CD34+ cells, monocytes, leukocytes, lymphocytes, B cells, T cells, macrophages, neutrophils, neutrophil leukocytes, and neutrophil granulocytes. Each of these cell types demonstrate different characteristics and expression profiles. It is unclear if this limitation is indicating that each cell type contained in the PVF must demonstrate the recited expression profile. For examination purposes, this limitation is interpreted as comprising “wherein at least one cell type contained in 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4-6, and 9-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Victor et al (PCT Publication No. WO 2014/152282, cited on IDS dated 7/15/20, hereinafter Victor). 
Victor discloses methods of isolating a stromal vascular fraction (SVF) of cells using mechanical means such as sonication (i.e., ultrasonic cavitation) (Abstract). Victor explains that SVF broadly refers to a cell fraction derived from blood vessels found in adipose tissue ([0142]). The SVF may contain pericytes, mesenchymal stem cells, hematopoietic cells, platelets, Kupffer cells, osteoclasts, megakaryocytes, granulocytes, natural killer cells, CD34+ cells, endothelial precursor or progenitor cells, monocytes, leukocytes, lymphocytes, B cells, T cells, NK cells, macrophages, neutrophil leukocytes, neutrophils, and neutrophil granulocytes ([0002], [0065], [0096], [0142]). The SVF may contain cells that express at least one of CD13, CD14, CD29, CD31, CD34, CD36, CD44, CD45. CD49d, CD54, CD58, CD71, CD73, CD90, CD105, CD106, CD151 and SH3, or CD13, CD29, CD34, CD36, CD44, CD49d, CD54, CD58, CD71, CD73, CD90, CD105, CD106, CD117, CD151 and ([0171]-[0175]). The SVF may also contain cells that do not express at least one of CD3, CD4, CD14, CD15, CD16, CD19, CD33, CD38, CD56, CD61, CD62e, CD62p, CD69, CD104, CD135 and CD144 ([0171]-[0175]). In one embodiment, the SVF may contain cells that express CD49d and do not express CD56 ([0171]-[0175]). 
Victor discloses obtaining adipose tissue from a mammal, such as a human, using means known in the art, including lipoaspiration and surgical excision ([0003], [0063]-[0064], [0091], [0112], [0136], [0163], [0170], [0186]). The SVF may then be isolated by subjecting the adipose tissue to ultrasonic cavitation ([0081], [0150], [0163], [0170], [0183]-[0185], [0282]-[0289]). The ultrasonic cavitation may be applied directly to the tissue or indirectly ([0083], [0314]-[0315]). In a preferred embodiment, the tissue is exposed to ultrasonic cavitation for about 10 minutes at 24 kHz ([0084]). The SVF fraction may then be isolated and collected [0282]-0289]). Cells from the SVF may be further purified and differentiated into desired cell types for therapeutic applications ([0249]-[0253]). 
Therefore, every limitation of claims 4-6, and 9-26 is present in Victor, and the subject matter is anticipated. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Victor as applied to claims 4-6, and 9-26 above. 
Victor does not disclose that the distance between the cavitation head and the tissue is between about 0.1 to 20 mm away, or 3 to 4 mm away. However, Victor discloses that a 60 cc sample of adipose tissue in a metal bowl, which is then submerged in water, and sonication applied to the water ([0314]). Thus, Victor discloses the general conditions of indirect cavitation. As per MPEP § 2144.05, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable experimentation”. A skilled artisan would understand that in order to apply ultrasonic cavitation to a tissue sample, the source must be proximal to the tissue sample, as wave strength diminishes over distance. Therefore, determining the optimal working condition would only require routine optimization, and would be obvious to one of ordinary skill in the art.

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414. The examiner can normally be reached Monday-Friday 8:00-4:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA D JOHNSON/Primary Examiner, Art Unit 1632